Mr. Justice Smith delivered the opinion of the court. The errors relied upon for reversal are, first, an issue having been made by the bill and answer of appellant, the case should have been set down for hearing and proofs should have been required and submitted before a decree of interpleader could be entered; and second, from the bill itself it appears that the insurance company delayed from October 3rd until October 11th in paying over the proceeds to appellant, whose claim for the insurance money during that period was unchallenged and thus brought about the conflicting claims by its delay. The first ground of reversal urged by appellant was disposed of in Morrill v. Manhattan Life Insurance Co., 183 Ill. 260, adversely to appellant’s contention. The court (on page 268) say, quoting from Balchen v. Crawford, 1 Sandf. Ch. 380: “In an interpleader suit the. complainant’s office is widely different from that of a complainant in an ordinary suit in equity seeking to avoid a liability or to enforce some right against the defendant. Here the complainant comes into court with the money in his hand to discharge an acknowledged debt which he is prevented by conflicting claims from paying to either of the claimants with safety to himself. His duty appears to be at an end when-he has brought the rival claimants to interplead by filing answers and putting the suit at issue. It is true, he must show by his bill that each of the parties claims a right, else he makes out no case. But that is his whole case, and when the court sees, by the respective answers, that each defendant has made such claim, I can see no well grounded reason for putting the complainant to other proof of that fact against the opposing defendants, respectively. That proof, if made by testimony, would consist almost entirely of the declarations and admissions of the respective defendants,” etc. Both defendants to the bill claimed the fund in their answers. Appellant cannot object that no proof was made of the averments of the bill which were admitted or proved by the answers. As to the second contention of appellant it appears from her answer (Rec. p. 27, not abstracted) that the appellee insurance company in its letter to appellant dated September 14,1904, said: “In the meantime you should furnish proper affidavit to establish the nature and amount of the indebtedness. Please advise us what this is, as the remaining balance should be claimed by the duly appointed executor or administrator of the insured’s estate.” With this reasonable request of the company appellant refused to comply in her letter of September 20, 1904, set up in her answer. It can hardly be claimed, we think, in view of these and other letters set up' in her answer that appellant's right to the fund was unchallenged from October 3, 1904, to October 11, 1904. Taking appellant’s answer to be true, we find no merit in the contention that the complainant company by its delay brought about the conflict of claims. A motion was made by appellee, Union Insurance Company, to dismiss the appeal upon the ground that the order or. decree appealed from was interlocutory and not final, and therefore the court has no jurisdiction to entertain the same. This motion was reserved to the hearing. The decree appealed from was a final decree as to the appellee, Union Insurance Company. It ordered the defendants to- interplead and that the company pay the money in controversy into court, and upon such payment released the company from all further liability upon or under said insurance policy, and that the company be dismissed out of court with its costs. Having brought the defendants into court and obtained the relief prayed for, the company had no further interest in the case and nothing more to do in it. This constituted a final decree as to it. From this decree an appeal could be prosecuted. Morrill v. Manhattan Life Ins. Co., supra; Platte Valley Bank v. National Bank, 155 Ill. 250. The motion to dismiss the appeal is denied. Finding no error in the record, the decree of the Circuit Court is affirmed. Affirmed.